On appeal, appellant argues that the district court's
                       conclusion that the petition was untimely was incorrect, and requested
                       that the matter be remanded for an evidentiary hearing on the merits of
                       the petition. Respondents argue that the district court's order could be
                       interpreted as meaning that no substantive petition with argument was
                       ever timely filed and is consequently correct, or in the alternative, that the
                       record before the district court would support denying the petition for
                       judicial review.
                                   This court reviews a district court's factual determinations
                       deferentially, Ogawa v. Ogawa, 125 Nev. 660, 668, 221 P.3d 699, 704
                       (2009) (explaining that a "district court's factual findings. . . are given
                       deference and will be upheld if not clearly erroneous and if supported by
                       substantial evidence"), and its legal determinations de novo. Clark
                       County v. Sun State Properties, 119 Nev. 329, 334, 72 P.3d 954, 957
                       (2003). Absent factual or legal error, the choice of sanction in an FMP
                       judicial review proceeding is committed to the sound discretion of the
                       district court. Pasillas v. HSBC Bank USA, 127 Nev.                255 P.3d
                       1281, 1287 (2011). To obtain an FMP certificate, a deed of trust
                       beneficiary must: (1) attend the mediation; (2) participate in good faith; (3)
                       bring the required documents; and (4) if attending through a
                       representative, have a person present with authority to modify the loan or
                       access to such a person. NRS 107.086(4), (5); Leyva v. National Default
                       Servicing Corp., 127 Nev. , 255 P.3d 1275, 1278-79 (2011).
                                   Having reviewed record on appeal, and considering the
                       arguments of the parties, we conclude that the district court properly
                       denied the petition for judicial review. Although the district court order
                       incorrectly stated that no petition was timely filed, the petition that

SUPREME COURT
         OF
      NEVADA
                                                              2
(0) 1947A (91,11(7.•
                appellant filed failed to assert any factual allegations concerning
                noncompliance or bad faith by respondents, and we conclude that the
                district court acted within its discretion in denying appellant's request for
                additional time to amend his petition. Cf. Kantor v. Kantor, 116 Nev. 886,
                891, 8 P.3d 825, 828 (holding that after a responsive pleading is filed, the
                district court has the discretion to permit or deny a complaint's
                amendment, and undue delay is a valid reason to deny amendment). In
                light of the lack of argument in the petition and the mediator's statement
                that indicated full compliance by respondents, we conclude that the
                district court had substantial evidence before it to deny the petition for
                judicial review after conducting a de novo review.' See FMR 21 (5) (2011)
                (amended and renumbered FMR 21 (6) (effective January 1, 2013)). Thus,
                we conclude that the district court reached the proper result in declining
                to order an evidentiary hearing, see FMR 21(1) (2011) (amended and
                renumbered FMR 21(2) (stating that district court shall conduct hearings
                to the extent it deems necessary)), denying the petition, and in ordering an
                FMP certificate to issue. Accordingly, we
                              ORDER the judgment of the district court AFFIRMED.




                          _        —
                Douglas                                     Sitta

                       'There is likewise nothing in the record below that would indicate
                any failure by respondents that would preclude the issuance of an FMP
                certificate.



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) I947A
                     cc:   Eighth Judicial District Court, Department 14
                           Cogburn Law Offices
                           Smith Larsen & Wixom
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A     10'D